DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows: Claims 1 – 19 are pending and being examined.

Drawings
The drawings are objected to because:  
Drawings are not of a quality that permits reproduction: some numbers illegible, graphs unreadable, lines are not solid black (see 37 CFR 1.84(a) and (l));
Fig. 13 graph key is incorrect: the first variable is (C) instead of (A), and variable (A) is ambient air temperature per para 77 of specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification uses the same names for different components (fluid inlet pipe 3, fluid inlet pipe 10, fluid outlet pipe 11, fluid outlet pipe 9). Examiner suggests the following nomenclature: external heat exchanger inlet pipe 3, external heat exchanger outlet pipe 9, internal heat exchanger inlet pipe 10, and internal heat exchanger outlet pipe 11.
The specification uses different names for the same components:
In para 46 the fluid outlet pipe 9 is called “fluid output pipe 9.” 
In para 48 the upper coolant collection chamber 5 is also called the “coolant fluid collection chamber 5,” and there is at least one more occurrence in para 50. 
In at least paragraphs 57 and 60 – 62 bifurcation flow pipes 21 are referred to as “fixation flow pipe,” “bifurcation pipes 21,” “by fixation pipe,” “by fixation pipes 21,” and “verification flow pipes 21.”
In at least paragraphs 72 and 73, thermal insulation panels 70 are also called “thermal insulating assembly 70.”
In at least paragraphs 72 and 73, water tank 30 is also called “water reservoir part 30.”
Paragraph 57 recites, “upper/lower cross-flow pipes (19, 20).” This is believed to be in error for “upper/lower cross-flow pipes (20, 19 respectively),” since the upper cross-flow pipe is element 20.
Paragraph 57 recites, “each by fixation pipe is separated from its neighbouring application pipe and any neighbouring up-flow pipe.” It is assumed that “by fixation pipe” is meant to refer to bifurcation flow pipe 21, however it is unclear what is meant by “application pipe” since the only other vertical pipe is the also-mentioned up-flow pipe. There is no other occurrence of “application pipe.” 
Paragraph 65 recites, “through-openings hundred and 20.” This is appears to be in error for, “through-openings 120,” as recited earlier in the paragraph.
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites, “thereby defining a said inclined fluid flow path,” however the structure of inclined fluid flow path is declared in claim 3 (as implied by said) thus the use of “a” is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 6 and 15, the claims recite, “one or both of the internal heat exchanger and the external heat exchanger comprises coolant fluid flow conduits.” It is unclear how the system could or would function if only one of the heat exchangers comprised flow conduits. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Re: Claims 6, the claim recites, “one or both of the internal heat exchanger and the external heat exchanger comprises coolant fluid flow conduits containing said coolant fluid and forming a part of said fluid circulation circuit.” However claim 4 (upon which claim 6 depends) recites, “coolant fluid flow conduits containing said coolant fluid and defining said fluid circulation circuit.” Thus claim 6 fails to further limit the claim since claim 1 establishes internal and external heat exchangers that are connected by a coolant fluid circuit, and claim 4 establishes that the fluid circulation circuit is comprised of fluid flow conduits. 
Re: Claim 15, the claim recites, “one or both of the internal heat exchanger and the external heat exchanger comprises coolant fluid flow conduits containing said coolant fluid and forming a part of said fluid circulation circuit.” However claim 14 (upon which claim 15 depends) recites, “coolant fluid flow conduits containing said coolant fluid and defining said fluid circulation circuit.” Thus claim 15 fails to further limit the claim since claim 1 establishes internal and external heat exchangers that are connected by a coolant fluid circuit, and claim 14 establishes that the fluid circulation circuit is comprised of fluid flow conduits. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Terek (US 6,711,758) in view of Rambach (US 4,293,030), and further in view of George (Emergency Showers and Eye/Face Wash Equipment, Part I). 
Re: Claim 1, Terek discloses a device (emergency washing system 300, fig. 3, col 5 line 45) comprising:
a water tank (container 310, fig. 1, col 5 lines 49 – 50) arranged for containing a volume of water (col 5 lines 62 – 63);
an internal heat exchanger (heater 520, fig. 5, col 6 line 61) disposed within the water tank for contact with said volume of water (fig. 5, col 6 lines 65 – 66);
wherein:
the tank comprises thermally insulating material for thermally insulating said volume of water from the environment within which the external heat exchanger resides (col 7 lines 1 – 5);
Terek is silent on a passive water cooler comprising:
an external heat exchanger disposed outside the water tank in thermal communication with the internal heat exchanger;
wherein:
the external heat exchanger and the internal heat exchanger are arranged in fluid communication in a mutual fluid circulation circuit configured to contain coolant fluid flowable therein by convection to provide said thermal communication for transferring heat;
the external heat exchanger is arranged to be positioned higher than the internal heat exchanger to permit formation of a thermocline within said coolant fluid between the external heat exchanger and the internal heat exchanger.
However, Rambach teaches a passive cooler (apparatus 12, figure 1, col 2 line 10) comprising:
an internal heat exchanger (headers 38, 40 and finned conduits 28, figure 1, col 2 lines 48 – 52)
an external heat exchanger (headers 54, 56 and finned conduits 58, figure 1, col 3 lines 7 – 11) disposed outside the water tank (figure 1, heat exchanger is outside) in thermal communication with the internal heat exchanger (thermal liquid 20 flows through both heat exchangers thus they are in thermal communication, col 2 lines 10 – 14);
wherein:
the external heat exchanger and the internal heat exchanger are arranged in fluid communication in a mutual fluid circulation circuit (col 2 lines 10 – 14, figure 1) configured to contain coolant fluid (thermal liquid 20, col 2 line 12) flowable therein by convection to provide said thermal communication for transferring heat (col 2 lines 61 – 67, system uses thermosiphonic liquid transport driving force);
the external heat exchanger is arranged to be positioned higher than the internal heat exchanger (figure 1) to permit formation of a thermocline within said coolant fluid between the external heat exchanger and the internal heat exchanger (col 3 lines 40 – 64, the system operates using natural circulation, leveraging differing densities and inclines to produce flow).
Furthermore, as evidenced by George, it was known in the art that the temperature of the water in a safety wash system should not exceed 100° F so as not to harm eyes (pg. 4), and that emergency wash stations can collect heat from solar radiation, making the water too hot for use (pg. 6). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Terek with the passive cooling arrangement as taught by Rambach, since, as evidenced by George, it was known in the art that the temperature of the water in a safety wash system should not exceed 100° F so as not to harm eyes, and that emergency wash stations can overheat due to solar radiation. Such would provide the benefit of maintaining the device’s ability to be used in utility-deprived areas (see Terek col 3 lines 24 – 30, and the passive cooler of Rambach requires no utility support since it is passive) while also enabling compliance with the tepid water requirements (see George pg. 4) when deployed in hot environments (see George pg. 6). 
Re: Claim 2, Rambach discloses said fluid circulation circuit is a closed circuit (figure 1).
Re: Claim 3, Rambach discloses the external heat exchanger comprises a fluid inlet (inlet 44, figure 1, col 4 line 38) for receiving an upward convection flow of said coolant fluid from the internal heat exchanger (col 4 lines 28 – 39), and a fluid outlet (outlet 50, figure 1, col 4 line 38) for outputting a downward convection flow of said coolant fluid to the internal heat exchanger (figure 1), wherein the external heat exchanger is arranged within said fluid circulation circuit to define a fluid flow path which is inclined downwardly from the fluid inlet to the fluid outlet thereof (figure 1, external heat exchanger is angled downward).
Re: Claim 4, Rambach discloses comprising coolant fluid flow conduits containing said coolant fluid and defining said fluid circulation circuit (figure 1, the system is comprised of pipes).
Re: Claim 5, Rambach discloses the external heat exchanger comprises a fluid reception chamber (header 54, figure 1, col 3 line 7) uppermost within the fluid circulation circuit (figure 1, header is at the uppermost portion of the fluid circulation circuit, since expansion tank 62 and relief valve 66 are not part of the regular circulation) for receiving said upward convection flow of said coolant fluid from said fluid inlet, and one or more of said fluid flow conduits extending downwardly from the fluid reception chamber to said fluid outlet each thereby defining a said inclined fluid flow path (col 3 lines 6 – 19, figure 1).
Re: Claim 6, Rambach discloses one or both of the internal heat exchanger and the external heat exchanger comprises coolant fluid flow conduits containing said coolant fluid and forming a part of said fluid circulation circuit (col 3 line 41, internal heat exchanger comprise conduit 28, col 4 line 29, external heat exchanger comprise conduit 58, both of which comprise the fluid circuit, see figure 1).
Re: Claim 7, Rambach disclose the coolant fluid flow conduits are formed from thermally conductive material (conduits are made of matter and thus conduct heat).
Re: Claim 8, Rambach discloses the proportion of the volume of the water tank occupied by said coolant fluid flow conduit(s) is less than the proportion of the volume thereof available for containing said volume of water (figure 1, flow conduits occupy less than half the volume of interior 16).
Re: Claim 9, Rambach discloses said fluid circulation circuit comprises fluid flow conduits (tank 18, pipes 32 and 36, lower end 44 of first pipe 46, lower end 50 of second pipe 52, figure 1) disposed to extend upwardly within the water tank in a direction from the internal heat exchanger towards the external heat exchanger (figure 1, tank 18, pipes 32 and 36, and lower ends 44 and 50 are within the water tank (shelter 10) and extend vertically from the internal heat exchanger to the external heat exchanger).
Re: Claim 10, Rambach discloses said fluid circulation circuit comprises fluid flow conduits (auxiliary heat transfer loop 68, figure 1, see col 4 lines 3 – 9) that extend through at least 50% of the internal height of the water tank (figure 1).
Re: Claim 11, Rambach discloses the internal heat exchanger comprises a plurality of fluid flow conduits (finned conduits 28) arranged within the fluid circulation circuit to bifurcate a coolant fluid flow path(s) from the external heat exchanger and to subsequently recombine the bifurcated coolant fluid flow path(s) for output to the external heat exchanger (col 2 lines 34 – 36, a plurality of pipe connected on each end by headers, thereby separating and recombining flow through the heat exchanger).
Re: Claim 12, Rambach discloses the plurality of fluid flow conduits of the internal heat exchanger are disposed to extend upwardly within the water tank in a direction from the internal heat exchanger towards the external heat exchanger (figure 1, finned conduits 28 are inclined upwardly, col 2 lines 34 – 36).
Re: Claim 13, Rambach discloses coolant fluid comprises water (col 2 line 26).
Re: Claim 14, Rambach discloses comprising coolant fluid flow conduits (tank 18, first heat transfer loop 22 [col 2 lines 33 – 60], second heat transfer loop 24 [col 2 line 61 – col 3 line 19], and auxiliary heat transfer loop 68 [col 4 lines 3 – 9]) containing said coolant fluid and defining said fluid circulation circuit (col 2, lines 10 – 14, system contains thermal liquid 20, the system comprises tank, liquid, and heat transfer loops).
Re: Claim 15, Rambach discloses one or both of the internal heat exchanger and the external heat exchanger comprises coolant fluid flow conduits containing said coolant fluid and forming a part of said fluid circulation circuit (figure 1, both heat exchangers comprise flow conduits and are part of the fluid circuit).
Re: Claim 16, Rambach discloses the coolant fluid flow conduits are formed from thermally conductive material (conduits are made of matter and thus conduct heat).
Re: Claim 17, Rambach discloses the proportion of the volume of the water tank occupied by said coolant fluid flow conduit(s) is less than the proportion of the volume thereof available for containing said volume of water (figure 1, flow conduits occupy less than half the volume of interior 16).
Re: Claim 18, Rambach discloses said fluid circulation circuit comprises fluid flow conduits (tank 18, pipes 32 and 36, lower end 44 of first pipe 46, lower end 50 of second pipe 52, figure 1) disposed to extend upwardly within the water tank in a direction from the internal heat exchanger towards the external heat exchanger (figure 1, tank 18, pipes 32 and 36, and lower ends 44 and 50 are within the water tank (shelter 10) and extend vertically from the internal heat exchanger to the external heat exchanger).
Re: Claim 19, Rambach discloses said fluid circulation circuit comprises fluid flow conduits (auxiliary heat transfer loop 68, figure 1, see col 4 lines 3 – 9) that extend through at least 50% of the internal height of the water tank (figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763